EXECUTION
INTERCREDITOR AGREEMENT
          This INTERCREDITOR AGREEMENT (this “Agreement”), is dated as of
July 11, 2008, and entered into by and among ROYAL BANK OF CANADA, in its
capacity as administrative and collateral agent (in such capacities, with its
successors and assigns, the “First Lien Agent”) for the First Lien Secured
Parties (as defined below), in its capacity as administrative agent and
collateral agent (in such capacities, with its successors and assigns, the
“Second Lien Agent”) for the Second Lien Secured Parties (as defined below), and
as collateral agent for Secured Parties (as defined below) (in such capacity,
“Collateral Agent”), and QUEST CHEROKEE, LLC, a Delaware limited liability
company (the “Borrower”), for itself and on behalf of each of the other Credit
Parties (as defined below).
          WHEREAS, the Borrower, the First Lien Agent and certain financial
institutions (with their respective successors and assigns, the “First Lien
Lenders”) are parties to an Amended and Restated Credit Agreement dated
November 15, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Existing First Lien Agreement”), pursuant to which such
financial institutions have agreed to make loans and extend other financial
accommodations to the Borrower; and
          WHEREAS, the Borrower, the Second Lien Agent and certain lenders (with
their respective successors and assigns, the “Second Lien Lenders”) are parties
to a Second Lien Senior Term Loan Agreement of even date herewith (as amended,
supplemented, restated or otherwise modified from time to time, the “Second Lien
Agreement”), pursuant to which such financial institutions have agreed to make
loans to the Borrower; and
          WHEREAS, pursuant to the First Lien Security Documents (as defined
below) Borrower and the other Credit Parties have granted liens and security
interests in the Common Collateral (as defined below) in favor of the First Lien
Agent on behalf of the First Lien Secured Parties, as security for the payment
and performance of the First Lien Obligations (as defined below); and
          WHEREAS, pursuant to the Second Lien Security Documents (as defined
below) Borrower and the other Credit Parties have granted liens and security
interests in the Common Collateral in favor of the Second Lien Agent, on behalf
of Secured Parties, as security for the payment and performance of the Second
Lien Obligations (as defined below), which liens and security interests will be
junior, subject and subordinated to the First Liens (as defined below); and
          WHEREAS, pursuant to the initial Shared Security Documents (as defined
below) Borrower and the other Credit Parties have granted liens and security
interests in the Common Collateral in favor of the Collateral Agent on behalf of
(i) the First Lien Secured Parties, as security for the payment and performance
of the First Lien Obligations and (ii) the Second Lien Secured Parties, as
security for the payment and performance of the Second Lien Obligations, which
liens and security interests will be junior, subject and subordinated to the
First Liens; and
Intercreditor Agreement

1



--------------------------------------------------------------------------------



 



          WHEREAS, the First Lien Lenders have agreed to permit the grant of
such Second Liens (as defined below) on the terms and conditions of this
Agreement; and
          WHEREAS, Collateral Agent has agreed to act as collateral agent for
First Lien Secured Parties and Second Lien Secured Parties for the purposes of
dealing with the Common Collateral and apportioning payments among the First
Lien Secured Parties and the Second Lien Secured Parties with respect to
proceeds thereof;
          NOW THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained and other good and valuable consideration, the
existence and sufficiency of which is expressly recognized by all of the parties
hereto, the parties agree as follows:
SECTION 1   Definitions.
          The following terms, as used herein, have the following meanings:
          “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C.
§101 et seq.), as amended from time to time.
          “Cash Management Obligations” means, with respect to any Credit Party,
any obligations of such Credit Party owed to the First Lien Agent or any First
Lien Lender (or any of their respective affiliates) in respect of treasury
management arrangements, depositary or other cash management services.
          “Common Collateral” means all assets that are both First Lien
Collateral and Second Lien Collateral.
          “Comparable Second Lien Security Document” means, in relation to any
Common Collateral subject to any First Lien Security Document, that Second Lien
Security Document that creates a security interest in the same Common
Collateral, granted by the same Credit Party, as applicable.
          “Credit Party” means the Borrower and each direct or indirect
affiliate or shareholder (or equivalent) of the Borrower or any of its
affiliates that is now or hereafter becomes a party to any First Lien Document
or Second Lien Document.
          “Enforcement Action” means, with respect to the First Lien Collateral
or the Second Lien Collateral, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies under, as
applicable, the First Lien Documents or the Second Lien Documents, or applicable
law, including without limitation the exercise of any rights of set-off or
recoupment, and the exercise of any rights or remedies of a secured creditor
under the Uniform Commercial Code of an applicable jurisdiction or under the
Bankruptcy Code.
          “First Lien Agreement” means (i) the Existing First Lien Agreement and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole
Intercreditor Agreement

2



--------------------------------------------------------------------------------



 



or in part the indebtedness and other obligations outstanding under the Existing
First Lien Agreement or any other agreement or instrument referred to in this
clause (ii). Any reference to the First Lien Agreement hereunder shall be deemed
a reference to any First Lien Agreement then extant.
          “First Lien Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Credit Party, in which a Lien is
granted or purported to be granted in favor of First Lien Secured Parties or in
favor of Collateral Agent for the benefit of First Lien Secured Parties, as
security for any First Lien Obligation.
          “First Lien Documents” means the First Lien Agreement and each First
Lien Security Document.
          “First Lien Obligations” means (i) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all loans made pursuant to the First Lien Agreement, (ii) all reimbursement
obligations (if any) and interest thereon (including without limitation any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to the First Lien Agreement, (iii) all Hedging
Obligations of any Credit Party owed to a First Lien Secured Party, (iv) all
Cash Management Obligations of any Credit Party, and (v) all fees, expenses and
other amounts payable from time to time pursuant to the First Lien Documents, in
each of the foregoing cases whether or not allowed or allowable against any
Credit Party or their estates in an Insolvency Proceeding. To the extent any
payment with respect to any First Lien Obligation (whether by or on behalf of
any Credit Party, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Second
Lien Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Lien Secured Parties and
the Second Lien Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.
          “First Lien Obligations Payment Date” means the first date on which
(i) the First Lien Obligations (other than those that constitute Unasserted
Contingent Obligations) have been indefeasibly paid in cash in full (or cash
collateralized or defeased in accordance with the terms of the First Lien
Documents), (ii) all commitments to extend credit under the First Lien Documents
have been terminated, and (iii) there are no outstanding letters of credit or
similar instruments issued under the First Lien Documents (other than such as
have been cash collateralized or defeased in accordance with the terms of the
First Lien Security Documents).
          “First Lien Secured Parties” means the First Lien Agent, the First
Lien Lenders (or their affiliates), and any other holders of First Lien
Obligations, including replacement First Lien Lenders, and Collateral Agent,
acting in its capacity as collateral agent for the benefit of First Lien Secured
Parties under any Shared Security Document.
          “First Lien Security Documents” means each “Mortgage”, each “Security
Agreement” now or hereafter executed (as such terms are defined in the First
Lien Agreement), any other documents that are designated under the First Lien
Agreement as “Collateral Documents” for
Intercreditor Agreement

3



--------------------------------------------------------------------------------



 



purposes of this Agreement that grant a Lien in favor of First Lien Secured
Parties, or in favor of Collateral Agent, for the benefit of First Lien Secured
Parties, to secure First Lien Obligations.
          “First Liens” means (i) the first and prior liens and security
interests granted in the Common Collateral in favor of the First Lien Agent on
behalf of the First Lien Secured Parties, as security for the payment and
performance of the First Lien Obligations and (ii) the first and prior liens and
security interests granted in the Common Collateral in favor of the Collateral
Agent on behalf of the First Lien Secured Parties, as security for the payment
and performance of the First Lien Obligations.
          “Hedging Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any First Lien Secured Party (or any of
its affiliates) or to any Second Lien Secured Party (or any of its affiliates)
in respect of any Lender Hedging Agreement.
          “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
          “Lender Hedging Agreement” has, as the context may require, the
meaning given such term in the First Lien Agreement or Second Lien Agreement,
respectively.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, deed to secure debt, lien, pledge, hypothecation, assignment,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset, and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
          “Person” means, any person, individual, sole proprietorship,
partnership, joint venture, corporation, limited liability company,
unincorporated organization, association, institution, entity, party, including
any government and any political subdivision, agency or instrumentality thereof.
          “Post-Petition Interest” means any interest or entitlement to fees or
expenses that accrues after the commencement of any Insolvency Proceeding,
whether or not allowed or allowable in any such Insolvency Proceeding.
          “Second Lien Agreement” means (i) the Second Lien Agreement and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Second Lien Agreement
or other agreement or instrument referred to in this clause (ii). Any reference
to the Second Lien Agreement hereunder shall be deemed a reference to any Second
Lien Agreement then extant.
          “Second Lien Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Credit Party, in which a Lien is
granted or purported to be granted in
Intercreditor Agreement

4



--------------------------------------------------------------------------------



 



favor of Second Lien Secured Parties, or in favor Collateral Agent for the
benefit of Second Lien Secured Parties, as security for any Second Lien
Obligation.
          “Second Lien Documents” means each Second Lien Agreement and each
Second Lien Security Document.
          “Second Lien Obligations” means (i) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Second Lien Agreement, (ii) Hedging Obligations of
any Credit Party owed to a Second Lien Secured Party; and (iii) all fees,
expenses and other amounts payable from time to time pursuant to the Second Lien
Documents, in each case whether or not allowed or allowable against any Credit
Party or their estates in an Insolvency Proceeding. To the extent any payment
with respect to any Second Lien Obligation (whether by or on behalf of any
Credit Party, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any First
Lien Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Lien Secured Parties and
the Second Lien Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.
          “Second Lien Secured Party” means the Second Lien Agent, the Second
Lien Lenders (or their affiliates), and any other holders of Second Lien
Obligations, including replacement Second Lien Lenders, and Collateral Agent,
acting in its capacity as collateral agent for the benefit of Second Lien
Secured Parties under any Shared Security Document.
          “Second Lien Security Documents” means any documents that grant a Lien
in favor of Second Lien Secured Parties, or in favor of Collateral Agent, for
the benefit of Second Lien Secured Parties, to secure Second Lien Obligations.
          “Second Liens” means (i) the second and junior liens and security
interests granted in the Common Collateral in favor of the Second Lien Agent on
behalf of the Second Lien Secured Parties, as security for the payment and
performance of the Second Lien Obligations and (ii) the second and junior liens
and security interests granted in the Common Collateral in favor of the
Collateral Agent on behalf of the Second Lien Secured Parties, as security for
the payment and performance of the Second Lien Obligations.
          “Secured Parties” means the First Lien Secured Parties and the Second
Lien Secured Parties.
          “Shared Security Document” means any documents that grant a Lien in
favor of Collateral Agent, for the benefit of First Lien Secured Parties and
Second Lien Secured Parties, to secure First Lien Obligations and Second Lien
Obligations.
          “Unasserted Contingent Obligations” shall mean, at any time, First
Lien Obligations or Second Lien Obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (i) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any
First Lien Obligation or Second Lien Obligation, as the case may be, and (ii)
contingent reimbursement obligations in respect of amounts that may be drawn
under
Intercreditor Agreement

5



--------------------------------------------------------------------------------



 



outstanding letter of credit) in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of First Lien Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
          “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.
SECTION 2  Lien Priorities.
          2.1 Subordination of Second Liens.
          (a) Any and all Liens now existing or hereafter created or arising in
favor of any Second Lien Secured Party, or in favor of Collateral Agent for the
benefit of Second Lien Secured Parties, securing the Second Lien Obligations,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, are expressly junior in priority, operation and effect
to any and all Liens now existing or hereafter created or arising in favor of
the First Lien Secured Parties, or in favor of Collateral Agent for the benefit
of First Lien Secured Parties, securing the First Lien Obligations,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any Second Lien Secured Party may now or hereafter be a party,
and regardless of the time, order or method of grant, attachment, recording or
perfection of any financing statements or other Liens or any defect or
deficiency or alleged defect or deficiency in any of the foregoing, (ii) any
provision of the UCC or any applicable law or any First Lien Document or Second
Lien Document or any other circumstance whatsoever and (iii) the fact that any
such Liens in favor of any First Lien Secured Party or in favor of the
Collateral Agent for the benefit of First Lien Secured Parties securing any of
the First Lien Obligations are (x) subordinated to any Lien securing any
obligation of any Credit Party other than the Second Lien Obligations or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed.
          (b) No First Lien Secured Party or Second Lien Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other or to the Collateral
Agent. Notwithstanding any failure by any First Lien Secured Party or Second
Lien Secured Party or by Collateral Agent on their behalf to perfect its
security interests in the Common Collateral or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Common Collateral granted to the First Lien Secured
Parties or the Second Lien Secured Parties, or to the Collateral Agent for their
benefit, the priority and rights as between the First Lien Secured Parties and
the Second Lien Secured Parties with respect to the Common Collateral and
proceeds thereof shall be as set forth herein.
          2.2 Nature of First Lien Obligations. The Second Lien Agent on behalf
of itself and the other Second Lien Secured Parties acknowledges that all or a
portion of the First Lien Obligations are revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that
Intercreditor Agreement

6



--------------------------------------------------------------------------------



 



subject to Section 6.2 the terms of the First Lien Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of the
First Lien Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Second Lien Secured Parties and without
affecting the provisions hereof. The Lien priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the First Lien Obligations or the Second
Lien Obligations, or any part thereof.
          2.3 Agreements Regarding Actions to Perfect Liens.
          (a) The Second Lien Agent on behalf of itself and the other Second
Lien Secured Parties agrees that UCC-1 financing statements, patent, trademark
or copyright filings or other filings or recordings filed or recorded by or on
behalf of the Second Lien Agent shall be in form satisfactory to the First Lien
Agent.
          (b) The Collateral Agent, First Lien Agent (on behalf of itself and
the other First Lien Secured Parties) and Second Lien Agent (on behalf of itself
and the other Second Lien Secured Parties) agree that all mortgages, deeds of
trust, deeds and similar instruments (collectively, “mortgages”) now or
hereafter filed against real property in favor of Second Lien Agent or
Collateral Agent for the benefit of the Second Lien Secured Parties, including
without limitation all Shared Security Documents, shall be in form satisfactory
to the First Lien Agent and shall contain the following notation: “ALL LIENS
GRANTED BY THIS INSTRUMENT SHALL, TO THE EXTENT SET FORTH IN THE INTERCREDITOR
AGREEMENT DATED JULY 11, 2008 BY AND AMONG QUEST CHEROKEE, LLC, ROYAL BANK OF
CANADA, AS FIRST LIEN AGENT, ROYAL BANK OF CANADA, AS SECOND LIEN AGENT AND
PARTIES THERETO, BE SUBORDINATE AND JUNIOR TO ALL LIENS GRANTED BY GRANTOR TO
SECURE THE FIRST LIEN OBLIGATIONS REGARDLESS OF THE RELATIVE PRIORITY OF SUCH
LIENS, SUCH INTERCREDITOR AGREEMENT BEING INCORPORATED HEREIN AND BY THIS
REFERENCE BEING MADE A PART HEREOF.”
          (c) The Collateral Agent hereby acknowledges that, to the extent that
it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over Common Collateral
pursuant to the First Lien Security Documents, such possession or control is
also for the benefit of the Second Lien Agent and the other Second Lien Secured
Parties for purposes of perfecting their security interest in such Common
Collateral. Nothing in the preceding sentence shall be construed to impose any
duty on the Collateral Agent (or any third party acting on its behalf) with
respect to such Common Collateral or provide the Second Lien Agent or any other
Second Lien Secured Party with any rights with respect to such Common Collateral
beyond those specified in this Agreement and the Second Lien Security Documents;
provided that subsequent to the occurrence of the First Lien Obligations Payment
Date, the Collateral Agent shall promptly deliver written notice of the
occurrence of same to Second Lien Agent and shall (x) deliver to the Second Lien
Agent, at the Borrower’s sole cost and expense, the Common Collateral in its
possession or control together with any necessary endorsements to the extent
required by the Second Lien Documents, and shall deliver to Borrower written
notice of such action, or (y) direct and deliver such Common Collateral as a
Intercreditor Agreement

7



--------------------------------------------------------------------------------



 



court of competent jurisdiction otherwise directs, and provided further that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Lien Secured Parties and the Second Lien Secured
Parties, and shall not impose on the Collateral Agent or the First Lien Secured
Parties any obligations in respect of the disposition of any Common Collateral
(or any proceeds thereof) that would conflict with prior perfected Liens or any
claims thereon in favor of any other Person that is not a Secured Party.
          2.4 No New Second Liens. So long as the First Lien Obligations Payment
Date has not occurred, the parties hereto agree that no Second Lien Secured
Party shall acquire or hold any Lien on any assets of any Credit Party securing
any Second Lien Obligation which assets are not also subject to a First Lien in
favor of the First Lien Secured Parties under the First Lien Documents or under
Shared Security Documents. If any Second Lien Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Credit Party
securing any Second Lien Obligation which assets are not also subject to a First
Lien in favor of the First Lien Secured Parties under the First Lien Documents,
then the Second Lien Agent (or the relevant Second Lien Secured Party) shall,
and shall be deemed to have, without the need for any further consent of any
other Second Lien Secured Party and notwithstanding anything to the contrary in
any other Second Lien Document be deemed to hold and have held such Lien for the
benefit of the First Lien Agent as security for the First Lien Obligation and
shall assign such Lien to the Collateral Agent or the First Lien Agent (in which
case the Second Lien Agent may retain a junior Second Lien on such assets
subject to the terms hereof).
          2.5 Similar Liens and Agreements. The parties hereto agree that it is
their intention that the First Lien Collateral and the Second Lien Collateral be
identical. To the extent that, notwithstanding this Section 2.5, the First Lien
Collateral and Second Lien Collateral are not identical, the Second Lien Agent,
on behalf of Second Lien Secured Parties, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens on Second Lien
Collateral that is not First Lien Collateral, shall be subject to Section 4.1.
In furtherance of the foregoing, the parties hereto agree, subject to the other
provisions of this Agreement:
          (a) upon reasonable request by the First Lien Agent or the Second Lien
Agent, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the First Lien Collateral and the Second Lien Collateral and the steps taken
to perfect their respective Liens thereon and the identity of the respective
parties obligated under the First Lien Documents and the Second Lien Documents;
          (b) that the documents and agreements creating or evidencing the First
Lien Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations shall be Shared Security Documents
or otherwise in all material respects the same forms of documents other than
with respect to the First Lien and Second Lien nature of the obligations and
Common Collateral thereunder; and
          (c) that in the event either First Lien Agent shall obtain or record
any First Lien Documents in favor of First Lien Agent granting Liens on Common
Collateral to secure First Lien Obligations, or Second Lien Agent shall obtain
or record any Second Lien Documents in favor of Second Lien Agent granting Liens
on Common Collateral to secure Second Lien Obligations, and such First Lien
Documents or Second Lien Documents are not Shared Security
Intercreditor Agreement

8



--------------------------------------------------------------------------------



 



Documents, then First Lien Agent or Second Lien Agent, as the case may be, shall
notify the other of such documentation and provide a copy thereof.
SECTION 3   Enforcement Rights.
          3.1 Enforcement. Until the First Lien Obligations Payment Date has
occurred, whether or not a Insolvency Proceeding has been commenced by or
against any Credit Party:
          (a) The Second Lien Agent and the Second Lien Secured Parties (and
Collateral Agent, on behalf of Second Lien Agent or Second Lien Secured Parties,
under any Shared Security Document):
     (i) will not exercise or seek to exercise any rights or remedies (including
setoff) with respect to the Common Collateral (including, without limitation,
the exercise of any right under any lockbox agreement, account control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Lien Agent or any Second Lien Secured Party is a
party), or institute any action or proceeding with respect to such rights or
remedies (including any action of foreclosure); provided, however, that the
Second Lien Agent may exercise (and direct Collateral Agent to exercise,
pursuant to any Shared Security Document) any or all such rights and remedies of
Second Lien Secured Parties under any Second Lien Security Document after the
passage of a period of 179 days from the date of delivery of a notice in writing
to the First Lien Agent that an Event of Default (as defined in the Second Lien
Agreement) has occurred under the Second Lien Documents and the Second Lien
Obligations have been accelerated (with respect to each individual Event of
Default, each a “Standstill Period”) which notice may only be delivered
following the occurrence of and during the continuation of an Event of Default
(as defined in the Second Lien Agreement) under the Second Lien Documents and
the Second Lien Obligations have been accelerated; provided, further, however,
notwithstanding anything herein to the contrary, in no event shall the Second
Lien Agent or any Second Lien Secured Party exercise or continue to exercise any
rights or remedies with respect to the Common Collateral if, notwithstanding the
expiration of any outstanding Standstill Period, the First Lien Agent or First
Lien Lenders (or the Collateral Agent on their behalf) shall have commenced and
are diligently pursuing the exercise of any of their rights or remedies with
respect the Common Collateral (prompt notice of such exercise to be given to the
Second Lien Agent),
     (ii) will not contest, protest or object to any foreclosure proceeding or
action brought by the Collateral Agent, the First Lien Agent or any First Lien
Secured Party or any other exercise by the Collateral Agent, the First Lien
Agent or any First Lien Secured Party, of any rights and remedies relating to
the Common Collateral under the First Lien Documents or otherwise, and
     (iii) subject to its rights under clause (a)(i) above, will not object to
the forbearance by the Collateral Agent, the First Lien Agent or the First Lien
Secured Party from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Common Collateral.
Intercreditor Agreement

9



--------------------------------------------------------------------------------



 



          (b) Except as provided in Section 3.1(a)(i) hereof following the
expiration of a Standstill Period, the First Lien Secured Parties shall have the
exclusive right (and under any Shared Security Document shall have the exclusive
right to instruct the Collateral Agent) to take and continue any Enforcement
Action with respect to the Common Collateral, without any consultation with or
consent of any Second Lien Secured Party, but subject to the proviso set forth
in Section 5.1. Upon the occurrence and during the continuance of a default or
an event of default under the First Lien Documents, subject to the provisions of
this Agreement, the First Lien Agent and the other First Lien Secured Parties
may (and under any Shared Security Document may instruct the Collateral Agent on
their behalf to) take and continue any Enforcement Action in such order and
manner as they may determine in their sole discretion.
          (c) Collateral Agent shall not be obligated to follow any instructions
of Second Lien Secured Parties if such instructions conflict with the provisions
of this Agreement, any Shared Security Document or any applicable law or
Collateral Agent determines, in its sole and absolute discretion, that such
instructions are ambiguous, inconsistent, in conflict with previously received
instructions or otherwise insufficient to direct the actions of Collateral
Agent, provided that Collateral Agent explains the grounds for a refusal based
on a deficiency of instructions. Nothing in this Article II shall impair the
right of Collateral Agent in its discretion to take any action authorized under
this Agreement or any Shared Security Document, to the extent that the consent
of any party hereto is not required or to the extent such action is not
prohibited by the terms hereof or thereof, which it deems proper and consistent
with the instructions given by First Lien Secured Parties as provided for herein
or otherwise in the best interest of First Lien Secured Parties. In the absence
of written instructions for any particular matter, Collateral Agent shall have
no duty to take or refrain from taking any action unless such action or inaction
is explicitly required by the terms of this Agreement, the Shared Security
Documents, or applicable law. Collateral Agent shall have no duty with respect
to the expiration of any Standstill Period unless it first receives notice that
such Standstill Period has expired. On and after the First Lien Obligations
Payment Date, and at any time prior thereto following the expiration of any
applicable Standstill Period pursuant to Section 3.1(a)(i) above, and subject to
the first sentence of this Section 3.1(c) and Section 10 hereof, Collateral
Agent agrees that it shall follow instructions of Second Lien Secured Parties
with respect to the Common Collateral and Shared Security Documents.
          (d) Beyond its duties expressly provided herein or in the Shared
Security Documents and its duties to account to Secured Parties and/or the
Credit Parties for monies and other property received by it hereunder or under
any Shared Security Document, Collateral Agent shall have no implied duty to
Secured Parties or any Credit Party as to any property belonging to any Credit
Party (whether or not the same constitutes Collateral) in its possession or
control or in the possession or control of any of its agents or nominees, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.
          3.2 Standstill and Waivers. The Second Lien Agent, on behalf of itself
and the other Second Lien Secured Parties, agrees that, until the First Lien
Obligations Payment Date has occurred, subject to the proviso set forth in
Section 5.1 and except as permitted by Section 3.1(a):
Intercreditor Agreement

10



--------------------------------------------------------------------------------



 



          (a) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Lien Obligation
pari passu with or senior to, or to give any Second Lien Secured Party any
preference or priority relative to, the Liens with respect to the First Lien
Obligations or the First Lien Secured Parties with respect to any of the Common
Collateral;
          (b) they will not oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by the
Collateral Agent, the First Lien Agent or any other First Lien Secured Party or
any other Enforcement Action taken by or on behalf of the Collateral Agent, the
First Lien Agent or any other First Lien Secured Party;
          (c) they have no right to (x) direct either the Collateral Agent, the
First Lien Agent or any other First Lien Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Lien Security Documents or (y) consent or object to the exercise by the
Collateral Agent, the First Lien Agent or any other First Lien Secured Party of
any right, remedy or power with respect to the Common Collateral or pursuant to
the First Lien Security Documents or to the timing or manner in which any such
right is exercised or not exercised (or, to the extent they may have any such
right described in this clause (c), whether as a junior Lien creditor or
otherwise, they hereby irrevocably waive such right), except to the extent such
exercise was in violation of this Agreement;
          (d) without waiving any rights to take action as unsecured creditors,
they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against either Collateral
Agent, First Lien Agent or any other First Lien Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to, and none of the Collateral Agent, First Lien Agent nor any
other First Lien Secured Party shall be liable for, any action taken or omitted
to be taken by the Collateral Agent, the First Lien Agent or any other First
Lien Secured Party with respect to the Common Collateral or pursuant to the
First Lien Documents, so long as such actions or omissions were not taken in
violation of this Agreement;
          (e) without waiving any rights to take action as unsecured creditors,
they will not make any judicial or nonjudicial claim or demand or commence any
judicial or non-judicial proceedings against any Credit Party or any of its
subsidiaries or affiliates under or with respect to any Second Lien Security
Document seeking payment or damages from or other relief by way of specific
performance, instructions or otherwise under or with respect to any Second Lien
Security Document (other than filing a proof of claim) or exercise any right,
remedy or power under or with respect to, or otherwise take any action to
enforce, other than filing a proof of claim, any Second Lien Security Document;
          (f) they will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce their interest in or realize upon, the Common Collateral or
pursuant to the Second Lien Security Documents; or
Intercreditor Agreement

11



--------------------------------------------------------------------------------



 



          (g) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
          3.3 Judgment Creditors. In the event that any Second Lien Secured
Party becomes a judgment Lien creditor in respect of Common Collateral as a
result of its enforcement of its rights as an unsecured creditor, such judgment
Lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the First Liens and the First Lien Obligations) to the same
extent as all other Liens, securing the Second Lien Obligations (created
pursuant to the Second Lien Security Documents) subject to this Agreement.
          3.4 Cooperation. The Second Lien Agent, on behalf of itself and the
other Second Lien Secured Parties, agrees that each of them shall take such
actions as the Collateral Agent or the First Lien Agent shall reasonably request
in connection with the exercise by the Collateral Agent or the First Lien
Secured Parties of their rights set forth herein.
          3.5 No Additional Rights For the Borrower Hereunder. Except as
provided in Section 3.6, if any First Lien Secured Party or Second Lien Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, the Borrower shall not be entitled to use such violation as a
defense, to any action by any First Lien Secured Party or Second Lien Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Lien Secured Party or Second Lien Secured Party.
          3.6 Actions Upon Breach.
          (a) If any Second Lien Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against the Borrower or
the Common Collateral, the Borrower, with the prior written consent of the First
Lien Agent, may interpose as a defense or dilatory plea the making of this
Agreement, and any First Lien Secured Party may intervene and interpose such
defense or plea in its or their name or in the name of the Borrower, as
applicable.
          (b) Should any Second Lien Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Lien Secured Party (in its or their own
name or in the name of the Borrower, as applicable) or the Borrower, as
applicable, may obtain relief against such Second Lien Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Second Lien Agent on behalf of each Second
Lien Secured Party that (i) the First Lien Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Lien Secured Party waives any defense that the Borrower and/or
the First Lien Secured Parties cannot demonstrate damage and/or be made whole by
the awarding of damages.
SECTION 4   Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.
          4.1 Application of Proceeds; Turnover Provisions. All proceeds of
Common Collateral (including without limitation any interest earned thereon)
resulting from the sale,
Intercreditor Agreement

12



--------------------------------------------------------------------------------



 



collection or other disposition of Common Collateral in connection with or
resulting from any Enforcement Action, and whether or not pursuant to an
Insolvency Proceeding, shall be distributed as follows: first to the First Lien
Agent for application to the First Lien Obligations in accordance with the terms
of the First Lien Documents, until the First Lien Obligations Payment Date has
occurred, and thereafter, to the Second Lien Agent for application in accordance
with the Second Lien Documents. Until the occurrence of the First Lien
Obligations Payment Date, any Common Collateral, including without limitation
any such Common Collateral constituting proceeds, that may be received by any
Second Lien Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the Collateral Agent or the First Lien
Agent, for the benefit of the First Lien Secured Parties, in the same form as
received, with any necessary endorsements, and each Second Lien Secured Party
hereby authorizes the Collateral Agent and the First Lien Agent to make any such
endorsements as agent for the Second Lien Agent (which authorization, being
coupled with an interest, is irrevocable).
          4.2 Releases of Second Lien.
          (a) Upon any release, sale or disposition of Common Collateral
permitted pursuant to the terms of the First Lien Documents that results in the
release of the First Lien on any Common Collateral (including without limitation
any sale or other disposition pursuant to any Enforcement Action), the Second
Lien on such Common Collateral (but not on any proceeds of such Common
Collateral not required to be paid to the First Lien Secured Parties) shall be
automatically and unconditionally released with no further consent or action of
any Person; provided, however, that the Second Lien shall not be released
without the consent of the Second Lien Agent in the case of an Enforcement
Action, as to any Common Collateral the net proceeds of the disposition of which
will not be applied to repay (and, to the extent applicable, to reduce
permanently commitments with respect to) the First Lien Obligations.
          (b) The Second Lien Agent shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Lien Agent shall reasonably request to evidence any release of the Second
Lien described in paragraph (a). The Second Lien Agent hereby appoints the
Collateral Agent and the First Lien Agent and any officer or duly authorized
person of the Collateral Agent or the First Lien Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Lien Agent and in the
name of the Second Lien Agent or in the Collateral Agent’s or the First Lien
Agent’s own name, from time to time, in the Collateral Agent’s or the First Lien
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purpose of this paragraph, including, without limitation, any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).
          4.3 Inspection Rights and Insurance.
          (a) In connection with any Enforcement Action with respect to the
First Lien Obligations, the First Lien Security Documents and the other First
Lien Documents, any First Lien Secured Party and its representatives and
invitees may at any time inspect, repossess,
Intercreditor Agreement

13



--------------------------------------------------------------------------------



 



remove and otherwise deal with the Common Collateral, and the Collateral Agent
or the First Lien Agent may advertise and conduct public auctions or private
sales of the Common Collateral, in each case without notice to, the involvement
of or interference by any Second Lien Secured Party or liability to any Second
Lien Secured Party.
          (b) In connection with any Enforcement Action with respect to the
Second Lien Obligations, the Second Lien Security Documents and the other Second
Lien Documents, any Second Lien Secured Party and its representatives and
invitees may at any time inspect, repossess, remove and otherwise deal with the
Common Collateral, and the Collateral Agent or the Second Lien Agent may
advertise and conduct public auctions or private sales of the Common Collateral,
in each case after notice to the First Lien Agent.
          (c) Until the First Lien Obligations Payment Date has occurred, the
Collateral Agent, for the benefit of Secured Parties, will have the sole and
exclusive right (i) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by any Credit Party; (ii) to
adjust or settle any insurance policy or claim covering the Common Collateral in
the event of any loss thereunder and (iii) to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.
SECTION 5   Insolvency Proceedings.
          5.1 Filing of Motions. Until the First Lien Obligations Payment Date
has occurred, the Second Lien Agent agrees on behalf of itself and the other
Second Lien Secured Parties that no Second Lien Secured Party shall, in or in
connection with any Insolvency Proceeding, file any pleadings or motions, take
any position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case in respect of any of the Common Collateral,
including, without limitation, with respect to the determination of any Liens or
claims held by the Collateral Agent, the First Lien Agent (including the
validity and enforceability thereof) or any other First Lien Secured Party or
the value of any claims of such parties under Section 506(a) of the Bankruptcy
Code or otherwise; provided that, in accordance with and subject to the
limitations contained in this Agreement, and only if consistent with the terms
and limitations on Second Lien Agent and Second Lien Secured Parties imposed
hereby:
     (a) in any Insolvency Proceeding, Second Lien Agent may file a claim or
statement of interest with respect to the Second Lien Obligations;
     (b) Second Lien Agent may take any action not adverse to Liens on Common
Collateral securing the First Lien Obligations or adverse to the rights of any
First Lien Secured Party with respect thereto, in order to preserve or protect
Liens on Common Collateral securing the Second Lien Obligations;
     (c) Second Lien Secured Parties may file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any Person objecting to or otherwise seeking the
disallowance of claims of Second Lien Secured Parties, including without
limitation claims secured by Common Collateral, if any;
     (d) in any Insolvency Proceeding, Second Lien Secured Parties may file any
pleadings, objections, motions or agreements which assert rights or interests
available to
Intercreditor Agreement

14



--------------------------------------------------------------------------------



 



unsecured creditors of Credit Parties arising under the Bankruptcy Code or other
bankruptcy, insolvency, reorganization, receivership or similar law; and
     (e) Second Lien Agent or Second Lien Secured Parties may exercise any of
their respective rights and remedies with respect to Common Collateral after the
expiration of any Standstill Period.
          5.2 Financing Matters. If any Credit Party becomes subject to any
Insolvency Proceeding, and if the Collateral Agent, the First Lien Agent or the
First Lien Secured Parties desire to consent (or not object) to the sale, use or
lease of cash or other collateral under the Bankruptcy Code or to provide
financing to any Credit Party under the Bankruptcy Code or to consent (or not
object) to the provision of such financing to any Credit Party by any third
party (“DIP Financing”), then the Second Lien Agent agrees, on behalf of itself
and the other Second Lien Secured Parties, that each Second Lien Secured Party
(i) will be deemed to have consented to, will raise no objection to, nor support
any other Person objecting to, the sale, use or lease of such cash or other
collateral or to such DIP Financing, (ii) will not request or accept any form of
adequate protection or any other relief in connection with the sale, use or
lease of such cash or other collateral or such DIP Financing except as set forth
in paragraph 5.4 below, (iii) will subordinate (and will be deemed hereunder to
have subordinated) the Second Liens (x) to such DIP Financing with the same
terms and conditions as the First Liens are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement), (y) to
any adequate protection provided to the First Lien Secured Parties and (z) to
any “carve-out” for professional and United States Trustee fees agreed to by the
Collateral Agent, the First Lien Agent or the First Lien Secured Parties, and
(iv) agrees that notice received three (3) business days prior to the entry of
an order approving such usage of cash collateral or approving such financing
shall be adequate notice.
          5.3 Relief From the Automatic Stay. The Second Lien Agent agrees, on
behalf of itself and the other Second Lien Secured Parties, that none of them
will seek relief from the automatic stay or from any other stay in any
Insolvency Proceeding or take any action in derogation thereof, in each case in
respect of any Common Collateral, without the prior written consent of the First
Lien Agent.
          5.4 Adequate Protection. The Second Lien Agent, on behalf of itself
and the other Second Lien Secured Parties, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting, (i) any
request by the Collateral Agent, the First Lien Agent or the First Lien Secured
Parties for adequate protection or (ii) any objection by the Collateral Agent,
the First Lien Agent or any other First Lien Secured Parties to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
or (iii) the payment of interest, fees, expenses or other amounts to the
Collateral Agent or the First Lien Agent or any other First Lien Secured Party
under section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding anything contained in this Section and in Section 5.2, in any
Insolvency Proceeding, (x) the Second Lien Agent and the Second Lien Secured
Parties, may seek, support, accept or retain adequate protection (A) only if the
First Lien Secured Parties are granted adequate protection that includes
replacement Liens on additional collateral and superpriority claims and the
First Lien Secured Parties do not object to the adequate protection being
provided to the First Lien Secured Parties and (B) solely in the form of (a) a
replacement Lien on such
Intercreditor Agreement

15



--------------------------------------------------------------------------------



 



additional collateral, subordinated to the Liens securing the First Lien
Obligations and such DIP Financing on the same basis as the other Liens securing
the Second Lien Obligations are so subordinated to the First Lien Obligations
under this Agreement and (b) superpriority claims junior in all respects to the
superpriority claims granted to the First Lien Secured Parties, and (y) in the
event the Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, receives adequate protection, including in the form of additional
collateral, then the Second Lien Agent, on behalf of itself or any of the Second
Lien Secured Parties, agrees that the First Lien Secured Parties shall have a
senior Lien and claim on such adequate protection as security for the First Lien
Obligations and that any Lien on any additional collateral securing the Second
Lien Obligations shall be subordinated to the Liens on such collateral securing
the First Lien Obligations and any DIP Financing and any other Liens granted to
the First Lien Secured Parties as adequate protection, with such subordination
to be on the same terms that the other Liens securing the Second Lien
Obligations are subordinated to the Liens securing such First Lien Obligations
under this Agreement.
          5.5 Avoidance Issues. If any First Lien Secured Party is required in
any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay
to the estate of any Credit Party, because such amount was avoided or ordered to
be paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Lien Obligations shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not occurred
and the First Lien Obligations Payment Date shall be deemed not to have
occurred. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto until such time as the First Lien
Obligations Payment Date shall have fully and finally occurred with respect to
all such reinstated First Lien Obligations. The Second Lien Secured Parties
agree that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
          5.6 Asset Dispositions in an Insolvency Proceeding. Neither the Second
Lien Agent nor any other Second Lien Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any assets of any
Credit Party that is supported by the First Lien Secured Parties, and the Second
Lien Agent and each other Second Lien Secured Party will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
supported by the First Lien Secured Parties and to have released their Liens in
such assets.
          5.7 Grants of Security and Separate Classification. Each Second Lien
Secured Party acknowledges and agrees that (i) the grants of Liens under any
Shared Security Documents constitute Liens in favor of the Collateral Agent for
the benefit of both the First Lien Secured Parties and the Second Lien Secured
Parties, (ii) any grants of Liens pursuant to separate First Lien Security
Documents and Second Lien Security Documents constitute two separate and
distinct grants of Liens, and (iii) because of, among other things, their
differing rights in the
Intercreditor Agreement

16



--------------------------------------------------------------------------------



 



Common Collateral, the Second Lien Obligations are fundamentally different from
the First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Lien Secured Parties and
Second Lien Secured Parties in respect of the Common Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then the Second Lien Secured Parties hereby acknowledge and agree that
all distributions shall be made as if there were separate classes of senior and
junior secured claims against the Credit Parties in respect of the Common
Collateral, with the effect being that, to the extent that the aggregate value
of the Common Collateral is sufficient (for this purpose ignoring all claims
held by the Second Lien Secured Parties), the First Lien Secured Parties shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claim, all amounts owing in respect
of Post-Petition Interest before any distribution is made in respect of the
claims held by the Second Lien Secured Parties, with the Second Lien Secured
Parties hereby acknowledging and agreeing to turn over to the First Lien Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the claim or recovery of the Second Lien Secured Parties.
          5.8 No Waivers of Rights of First Lien Secured Parties. Nothing
contained herein shall prohibit or in any way limit the Collateral Agent, the
First Lien Agent or any other First Lien Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Lien
Secured Party, including the seeking by any Second Lien Secured Party of
adequate protection or the asserting by any Second Lien Secured Party of any of
its rights and remedies under the Second Lien Documents or otherwise, except
with respect to such actions expressly permitted hereby.
          5.9 Plans of Reorganization. No Second Lien Secured Party shall
support or vote in favor of any plan of reorganization (and each shall be deemed
to have voted to reject any plan of reorganization) unless such plan (i) pays
off, in cash in full, all First Lien Obligations or (ii) is accepted by the
class of holders of First Lien Obligations voting thereon and is supported by
the First Lien Agent.
          5.10 Other Matters. To the extent that the Second Lien Agent or any
Second Lien Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Common Collateral,
the Second Lien Agent agrees, on behalf of itself and the other Second Lien
Secured Parties not to assert any of such rights without the prior written
consent of the First Lien Agent; provided that if requested by the First Lien
Agent, the Second Lien Agent shall timely exercise such rights in the manner
requested by the First Lien Agent, including any rights to payments in respect
of such rights.
          5.11 Effectiveness in Insolvency Proceedings. This Agreement, which
the parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of Insolvency Proceeding. All references in this
Agreement to any Credit Party shall include such Credit Party as a
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding.
Intercreditor Agreement

17



--------------------------------------------------------------------------------



 



SECTION 6   Second Lien Documents and First Lien Documents.
          6.1 Restriction on Second Lien Document Amendments. Each Credit Party
and the Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that it shall not at any time execute or deliver any amendment
or other modification to any of the Second Lien Documents inconsistent with or
in violation of this Agreement.
          6.2 Restriction on First Lien Document Amendment. Each Credit Party
and the First Lien Agent, on behalf of itself and the First Lien Secured
Parties, agrees that it shall not at any time execute or deliver any amendment
or other modification to any of the First Lien Documents inconsistent with or in
violation of this Agreement.
          6.3 Application of First Lien Security Document Amendments to Second
Lien Security Documents. In the event the First Lien Agent enters into any
amendment, waiver or consent in respect of any of the First Lien Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Lien Security
Document or changing in any manner the rights of any parties thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Lien Security Document without the consent of
or action by any Second Lien Secured Party (with all such amendments, waivers
and modifications subject to the terms hereof); provided that (other than with
respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Second Lien Agreements), (A) no such amendment, waiver
or consent shall have the effect of removing assets subject to the Lien of any
Second Lien Security Document, except to the extent that a release of such Lien
is permitted by Section 4.2, (B) any such amendment, waiver or consent that
materially and adversely affects the rights of the Second Lien Secured Parties
and does not affect the First Lien Secured Parties in a like or similar manner
shall not apply to the Second Lien Security Documents without the consent of the
Second Lien Agent and (C) notice of such amendment, waiver or consent shall be
given to the Second Lien Agent no later than 30 days after its effectiveness,
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof.
          6.4 Restriction on Second Lien Agreement Amendments. Unless a similar
amendment, supplement or modification to the applicable First Lien Agreement(s)
has been, or is concurrently being, made, without the prior written consent of
the First Lien Agent, no Second Lien Agreement may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Lien Agreement, would
(i) contravene the provisions of this Agreement; (ii) increase the interest rate
on the loans thereunder by an amount more than the amount of any increase on the
interest rate on the loans under the First Lien Documents other than imposition
of a default rate of interest, provided the per annum rate increase shall not
exceed the default rate per annum rate increase under the Existing First Lien
Agreement; (iii) change (to earlier dates) any dates upon which payments of
principal or interest are due thereon; (iv) change the redemption, prepayment or
defeasance provisions thereof; (v) add Collateral (unless such Collateral is
also provided to the Collateral Agent on behalf of Secured Parties or the First
Lien Agent), or (vi) increase the obligations thereunder of the Borrower or
confer any additional rights on the Second Lien Secured Parties which would be
adverse to the First Lien Secured Parties.
Intercreditor Agreement

18



--------------------------------------------------------------------------------



 



          6.5 Authorization of Actions to be Taken by Collateral Agent under the
Shared Security Documents. Subject to the provisions of the applicable Shared
Security Document and this Agreement, (a) Collateral Agent may, in its sole
discretion and without the consent of Secured Parties, take all actions it deems
necessary or appropriate in order to (i) enforce any of the terms of the Shared
Security Documents and (ii) collect and receive any and all amounts payable in
respect of the First Lien Obligations or Second Lien Obligations and
(b) Collateral Agent shall have power to institute and to maintain such suits
and proceedings as it may deem expedient to prevent any impairment of the Common
Collateral by any act that may be unlawful or in violation of the Shared
Security Documents or the First Lien Documents, and such suits and proceedings
as Collateral Agent may deem expedient to preserve or protect its interests and
the interests of Secured Parties in the Common Collateral (including the power
to institute and maintain suits or proceedings to restrain the enforcement of or
compliance with any legislative or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid if the enforcement of, or
compliance with, such enactment, rule or order would impair the security
interest thereunder or be prejudicial to the interests of Secured Parties).
Notwithstanding the above, Collateral Agent may choose not to take any action
authorized by this Section 6.5 until it receives written direction from Secured
Parties.
          6.6 Authorization of Receipt of Funds by Collateral Agent under Shared
Security Documents. Collateral Agent is authorized to receive any funds for the
benefit of Secured Parties distributed under the Shared Security Documents, and
to make further distributions of such funds to Secured Parties in accordance
with the provisions of this Agreement.
SECTION 7   Reliance; Waivers; etc.
          7.1 Reliance. The First Lien Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. The Second Lien
Agent, on behalf of it itself and the Second Lien Secured Parties, expressly
waives all notice of the acceptance of and reliance on this Agreement by the
First Lien Secured Parties. The Second Lien Documents are deemed to have been
executed and delivered and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. The First Lien
Agent expressly waives all notices of the acceptance of and reliance by the
Second Lien Agent and the Second Lien Secured Parties.
          7.2 No Warranties or Liability. The Second Lien Agent and the First
Lien Agent acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any other First Lien Document or any Second
Lien Document, nor has the Collateral Agent made any such representations or
warranties with respect to the Shared Security Documents. Except as otherwise
provided in this Agreement, the Second Lien Secured Parties and the First Lien
Secured Parties will be entitled to manage and supervise their respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.
          7.3 No Waivers. No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other
Intercreditor Agreement

19



--------------------------------------------------------------------------------



 



party hereto or by any noncompliance by any Credit Party with the terms and
conditions of any of the First Lien Documents or the Second Lien Documents.
SECTION 8   Obligations Unconditional.
          8.1 First Lien Obligations Unconditional. All rights of the Collateral
Agent (on behalf of the First Lien Secured Parties) and the First Lien Agent
hereunder, and all agreements and obligations of the Collateral Agent (on behalf
of the Second Lien Secured Parties) and the Second Lien Agent, the Borrower and
the other Credit Parties (to the extent applicable) hereunder, shall remain in
full force and effect irrespective of:
          (a) any lack of validity or enforceability of any First Lien Document;
          (b) any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the First Lien Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
First Lien Document;
          (c) prior to the First Lien Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Lien Obligations or any guarantee or guaranty thereof; or
          (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the First Lien
Obligations, or of any of the Second Lien Agent, or any Credit Party, to the
extent applicable, in respect of this Agreement.
          8.2 Second Lien Obligations Unconditional. All rights and interests of
the Collateral Agent (on behalf of the Second Lien Secured Parties) and Second
Lien Agent under this Agreement, and all agreements and obligations of the
Collateral Agent (on behalf of the First Lien Secured Parties), the First Lien
Agent, the Borrower and the other Credit Parties (to the extent applicable),
hereunder, shall remain in full force and effect irrespective of:
          (a) any lack of validity or enforceability of any Second Lien
Document;
          (b) any change in the time, place or manner of payment of, or in any
other term, of, all or any portion of the Second Lien Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Lien Document;
          (c) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Common Collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
Second Lien Obligations or any guarantee or guaranty thereof; or
     Intercreditor Agreement

20



--------------------------------------------------------------------------------



 



          (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Second Lien,
Obligations, or of any of the First Lien Agent or other Credit Party, to the
extent applicable, in respect of this Agreement.
SECTION 9   Miscellaneous.
          9.1 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any First Lien Document or any Second Lien
Document, the provisions of this Agreement shall govern.
          9.2 Continuing Nature of Provisions. This Agreement shall continue to
be effective, and shall not be revocable by any party hereto, until the First
Lien Obligation Payment Date shall have occurred. This is a continuing agreement
and the First Lien Secured Parties and the Second Lien Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide indebtedness
to, or for the benefit of, the Borrower or any other Credit Party on the faith
hereof.
          9.3 Amendments; Waivers. No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Lien Agent and the Second Lien Agent, and, in
the case of amendments or modifications of Sections 3.5, 3.6, 9.5 or 9.6 that
directly affect the rights or duties of any Credit Party, such Credit Party.
          9.4 Information Concerning Financial Condition of the Borrower and the
other Credit Parties. Each of the Second Lien Agent and the First Lien Agent
hereby assume responsibility for keeping itself informed of the financial
condition of the Borrower and each of the other Credit Parties and all other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations
or the Second Lien Obligations. The Second Lien Agent and the First Lien Agent
hereby agree that no party shall have any duty to advise any other party of
information known to it regarding such condition or any such circumstances. In
the event the Second Lien Agent or the First Lien Agent, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (A) to provide
any such information to such other party or any other party on any subsequent
occasion, (B) to undertake any investigation not a part of its regular business
routine, or (C) to disclose any other information.
          9.5 Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York, except as otherwise
required by mandatory provisions of law and except to the extent that remedies
provided by the laws of any jurisdiction other than the State of New York are
governed by the laws of such jurisdiction.
          9.6 Submission to Jurisdiction; Waivers.
          (a) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of any United
States Federal Court sitting in the State of New York or New York state court,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and
Intercreditor Agreement

21



--------------------------------------------------------------------------------



 



unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such United States Federal Court
or New York state court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any First Lien
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any First Lien Documents against the Borrower or any other
Credit Party or its properties in the courts with subject matter jurisdiction of
any other jurisdiction.
          (b) The Borrower, each other Credit Party and the Second Lien Secured
Parties hereby irrevocably and unconditionally waive, to the fullest extent they
may legally and effectively do so (x) any objection they may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (a) of this
Section and (y) the defense of an inconvenient forum to the maintenance of such
action or proceeding.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.7. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          (d) Each party hereto knowingly, voluntarily and intentionally waives
any right any of them may have to a trial by jury in any litigation based upon
or arising out of this Agreement or any related instrument or agreement or any
of the transactions contemplated by this Agreement or any course of conduct,
dealing, statements (whether oral or written) or action of any of them. None of
the parties hereto shall seek, and to the maximum extent permitted by law waives
any claim for, any special, exemplary, punitive or consequential damages or
damages other than, or in addition to, actual damages. None of the parties
hereto shall seek to consolidate, by counterclaim or otherwise, any such action
in which a jury trial has been waived with any other action in which a jury
trial cannot be or has not been waived. These provisions shall not be deemed to
have been modified in any respect or relinquished by any of the parties hereto
except by a written instrument executed by all of them.
          9.7 Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, or sent by overnight express
courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy or
five (5) days after deposit in the United States mail (certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.
          9.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First Lien
Secured Parties and Second Lien Secured Parties and their respective successors
and assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Common Collateral. All references to any Credit Party shall
include any
Intercreditor Agreement

22



--------------------------------------------------------------------------------



 



Credit Party as debtor-in-possession and any receiver or trustee for such Credit
Party in any Insolvency Proceeding.
          9.9 Further Assurances. The Collateral Agent, the First Lien Agent, on
behalf of itself and the First Lien Secured Parties under its First Lien
Documents, and the Second Lien Agent, on behalf of itself and the Second Lien
Secured Parties under its Second Lien Documents, and the Borrower, on behalf of
the Credit Parties, agree that it shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Collateral Agent, the First Lien Agent or the Second
Lien Agent may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.
          9.10 Subrogation. The Second Lien Agent, on behalf of itself and the
Second Lien Secured Parties, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the First Lien Obligations
Payment Date has occurred.
          9.11 Application of Payments. All payments received by the First Lien
Agent or the First Lien Secured Parties may be applied, reversed and reapplied,
in whole or in part, to such part of the First Lien Obligations provided for in
the First Lien Documents. The Second Lien Agent, on behalf of itself and the
Second Lien Secured Parties, assents to any extension or postponement of the
time of payment of the First Lien Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security which may at any time secure any part of the First Lien
Obligations and to the addition or release of any other Person primarily or
secondarily liable therefore, in each case to the extent undertaken in
accordance with this Agreement.
          9.12 Specific Performance. Each of the Collateral Agent, the First
Lien Agent and the Second Lien Agent may demand specific performance of this
Agreement. The Collateral Agent, on behalf of the Secured Parties, the First
Lien Agent, on behalf of itself and the First Lien Secured Parties under its
First Lien Documents, and the Second Lien Agent, on behalf of itself and the
Second Lien Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Collateral Agent, First Lien Agent or the Second Lien Agent, as the case may be.
          9.13 Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting this Agreement.
          9.14 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
          9.15 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterpart (and by different parties hereto on different
counterparts), each of which shall
Intercreditor Agreement

23



--------------------------------------------------------------------------------



 



constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.
SECTION 10   Collateral Agent.
          10.1 Appointment of Collateral Agent. First Lien Agent, on behalf of
First Lien Secured Parties, and Second Lien Agent, on behalf of Second Lien
Secured Parties, hereby designate Royal Bank of Canada to act as Collateral
Agent under the Shared Security Documents, and hereby empower the Collateral
Agent to take actions with respect to the enforcement of any Liens granted
thereunder and the collection of proceeds following the disposition of any
Common Collateral. First Lien Agent, on behalf of First Lien Secured Parties,
and Second Lien Agent, on behalf of Second Lien Secured Parties, hereby
authorize Collateral Agent to take such action on its behalf under the
provisions of this Agreement and the Shared Security Documents and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to it hereunder or thereunder or required of Collateral
Agent by the terms hereof or thereof and such other powers as are reasonably
incidental thereto. Collateral Agent may perform any of its duties hereunder by
or through its agents or employees. Subject to the terms and conditions
contained in this Section 10, Collateral Agent agrees to act as Collateral Agent
pursuant to the terms set forth in this Agreement.
          10.2 Nature of Duties of Collateral Agent. Collateral Agent shall have
no duties or responsibilities, except those expressly set forth in this
Agreement or any Shared Security Document. Collateral Agent shall have and may
exercise such powers hereunder and under the Shared Security Documents as are
specifically delegated to Collateral Agent by the terms hereof, together with
such powers as are reasonably incidental thereto. Neither Collateral Agent nor
any of its directors, officers, employees or agents shall be liable to any
Secured Party for any action taken or omitted by it as such hereunder or under
any Shared Security Document, unless caused solely by its or their gross
negligence or willful misconduct. The duties of Collateral Agent shall be
mechanical and administrative in nature; and Collateral Agent, in its capacity
as such, shall not have by reason of this Agreement a fiduciary relationship in
respect of any Secured Party. Nothing in this Agreement, expressed or implied,
is intended to or shall be so construed as to impose upon Collateral Agent any
obligations in respect of this Agreement and the Shared Security Documents
except as expressly set forth herein.
          10.3 Lack of Reliance on Collateral Agent.
          (a) Independently and without reliance upon Collateral Agent or any
other Secured Party, First Lien Agent, on behalf of First Lien Secured Parties,
and Second Lien Agent, on behalf of Second Lien Secured Parties, represents to
Collateral Agent and each other that each Secured Party has made (i) its own
independent investigation of the financial condition and affairs of the Credit
Parties based on such documents and information as it has deemed appropriate in
connection with the taking or not taking of any action in connection herewith,
and (ii) its own appraisal of the credit worthiness of the Credit Parties. Each
also acknowledges that it will, independently and without reliance upon
Collateral Agent or any other Person and based
Intercreditor Agreement

24



--------------------------------------------------------------------------------



 



on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, the First Lien Obligations or Second Lien Obligations, as the
case may be, or the Shared Security Documents. Except as expressly provided in
this Agreement and the Shared Security Documents, Collateral Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Secured Party with any credit or other information concerning the affairs,
financial condition or business of the Credit Parties which may come into the
possession of Collateral Agent or any of its affiliates whether now in its
possession or in its possession at any time or times hereafter; and Collateral
Agent shall not be required to keep itself informed as to the performance or
observance by any Credit Party of this Agreement, any Shared Security Document
or any other document referred to or provided for herein or to inspect the
properties or books of any Credit Party.
          (b) Collateral Agent shall not (i) be responsible to any Secured Party
for any recitals, statements, information, representations or warranties herein,
in any Shared Security Document, or in any document, certificate or other
writing delivered in connection herewith or therewith or for the execution,
effectiveness, genuineness, validity, enforceability, collectability, priority
or sufficiency of this Agreement, the First Lien Obligations, the Second Lien
Obligations or any Shared Security Document or the financial condition of the
Credit Parties; or (ii) be required to make any inquiry concerning the
performance or observance by others of any of the terms, provisions or
conditions of this Agreement, including the content of notices, opinions,
certificates and directions given under this Agreement (however, Collateral
Agent shall examine such certificates, notices, opinions and directions to
determine whether or not they conform to this Agreement and the Shared Security
Documents), the First Lien Obligations, the Second Lien Obligations or the
Shared Security Documents, the financial condition of the Credit Parties, or the
existence or possible existence of any “Default” or “Event of Default” under the
First Lien Documents or the Second Lien Documents.
          10.4 Certain Rights of Collateral Agent. If Collateral Agent shall
request instructions from Secured Parties with respect to any act or action
(including the failure to act) in connection with this Agreement, the First Lien
Obligations, the Second Lien Obligations or any Shared Security Document,
Collateral Agent shall be entitled to refrain from such act or taking such
action unless and until Collateral Agent shall have received written
instructions from any Secured Party or group of Secured Parties pursuant to the
terms hereof; and Collateral Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Secured Party shall
have any right of action whatsoever against Collateral Agent as a result of
Collateral Agent acting or refraining from acting under this Agreement or any
Shared Security Document in accordance with any written instructions given in
accordance with this Agreement, and any such action taken in compliance with, or
any such failure to act based upon, any such instructions shall be binding on
all Secured Parties. Except for action expressly required of Collateral Agent
pursuant to the terms hereof, Collateral Agent shall be fully justified in
failing or refusing to take any action hereunder or under the Shared Security
Documents unless it shall first be indemnified to its satisfaction by the Credit
Parties and/or Secured Parties against any and all liability and expense which
may be incurred by Collateral Agent by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 10 or any
indemnity or instructions provided by any or all Secured Parties, Collateral
Agent shall not
Intercreditor Agreement

25



--------------------------------------------------------------------------------



 



be required to take any action which exposes Collateral Agent to personal
liability or which is contrary to this Agreement, the Shared Security Documents
or applicable law.
          10.5 Reliance by Collateral Agent. Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, statement, certificate or telecopier message, cablegram, radiogram,
order or other documentary, teletransmission or telephone message believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person. Collateral Agent may consult with independent legal counsel (which shall
not be counsel for the Credit Parties), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
          10.6 Collateral Agent’s Reimbursements and Indemnification. To the
extent Collateral Agent is not reimbursed by Borrower or any other Credit Party,
each party hereto will reimburse and indemnify Collateral Agent, on a pro rata
basis, for and against any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), claims, demands, causes of action,
costs, losses, liabilities, damages or expenses of any kind or nature whatsoever
which may be imposed on, incurred by or asserted against Collateral Agent in
performing its duties hereunder or under the Shared Security Documents or
otherwise in connection herewith or therewith, including losses occurring from
the ordinary and/or comparative negligence of Collateral Agent, in any way
relating to or arising out of this Agreement; provided that no Secured Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from Collateral Agent’s gross negligence or willful
misconduct.
          10.7 Collateral Agent in its Individual Capacity. Collateral Agent
shall have the same rights and powers hereunder as any other Secured Party and
may exercise the same as though it were not performing the duties specified
herein; and the term “Secured Party” or any similar term shall, unless the
context clearly otherwise indicates, include Collateral Agent, in its individual
capacity as and to the extent it owns First Lien Obligations and/or Second Lien
Obligations and not in its capacity as Collateral Agent. Collateral Agent may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust, financial advisory or other business with the Credit Parties as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Credit Parties for services in connection with this
Agreement and otherwise without having to account for the same to any Secured
Party except as specified herein.
          10.8 Secured Parties as Owners. Collateral Agent may deem and treat
each Secured Party as the owner of such Secured Party’s First Lien Obligations
or Second Lien Obligations for all purposes hereof unless and until Collateral
Agent is notified of a change in Secured Parties.
          10.9 Successor Collateral Agent.
          (a) Collateral Agent (i) may resign at any time by giving thirty
(30) days prior written notice thereof to Secured Parties and Borrower,
(ii) shall promptly resign if any conflict of interest arises involving any
group of Secured Parties and another group of Secured Parties for
Intercreditor Agreement

26



--------------------------------------------------------------------------------



 



whom it is a trustee or fiduciary under the First Lien Agreements or Second Lien
Agreements and (iii) may be removed at any time by the First Lien Agent, which
resignation or removal, in each case, shall be effective upon the appointment of
a successor to Collateral Agent. Upon any such resignation or removal, the First
Lien Agent shall have the right to appoint a successor Collateral Agent, subject
to the consent of Second Lien Agent, not to be unreasonably withheld or delayed.
If within thirty (30) days after the retiring Collateral Agent’s giving of
notice of resignation or the First Lien Agent’s removal of the retiring
Collateral Agent, no successor Collateral Agent shall have been so appointed by
the First Lien Agent and accepted such appointment, then, the retiring
Collateral Agent may, on behalf of Secured Parties, appoint a successor
Collateral Agent, which shall be a bank which maintains an office in the United
States of America, or a commercial bank organized under the laws of the United
States of America or of any State thereof, or any affiliate of such bank, having
a combined capital and surplus of at least $50,000,000 as of the date of its
most recent financial statements.
          (b) Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties under this Agreement; provided, the retiring
Collateral Agent and the Credit Parties agree to execute and deliver such
instruments, documents, deeds, conveyances or other writing as shall be
reasonably requested by any Secured Party or the successor Collateral Agent to
(i) establish or continue the validity and perfection of any Liens under any
Shared Security Documents in place at such time and (ii) transfer to the
incoming Collateral Agent any and all rights, powers, estates, duties and
authorities extant under this Agreement. After any retiring Collateral Agent’s
resignation or removal hereunder as Collateral Agent, the provisions of this
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent under this Agreement.
          10.10 Employment of Collateral Agent and Counsel. Collateral Agent may
execute any of its duties as Collateral Agent hereunder or under the Shared
Security Documents by or through employees, agents, and attorneys-in-fact and
shall not be answerable to Secured Parties for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care, provided
that Collateral Agent shall always be obligated to account for moneys or
securities received by it or its authorized agents. Collateral Agent shall be
entitled to advice of independent counsel concerning all matters pertaining to
the agency hereby created and its duties hereunder or under the Shared Security
Documents.
          10.11 Limitation on Liability of Secured Parties and Collateral Agent.
Secured Parties and Collateral Agent shall not be deemed, as a result of the
execution and delivery of the Shared Security Documents or the consummation of
the transactions contemplated by this Agreement and the Shared Security
Documents, to have assumed any obligation of any Credit Party with respect to
the Common Collateral or any liability under or with respect to any of the
contracts, agreements, leases, instruments or documents which are, or which may
hereafter be, assigned to Collateral Agent for the benefit of Secured Parties.
[Remainder of Page Intentionally Left Blank.]
Intercreditor Agreement

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

          FIRST LIEN AGENT:  ROYAL BANK OF CANADA, as First Lien Agent
for and on behalf of the First Lien Secured Parties
      By:   /s/ Susan Khokher        Name:   Susan Khokher        Title:  
Manager, Agency        Address for Notices:

Royal Bank of Canada, Agency Services Group
Royal Bank Plaza
200 Bay Street
12th Floor, South Tower
Toronto, Ontario M5J 2W7
Attn: Manager Agency
Facsimile: (416) 842-4023
      SECOND LIEN AGENT:  ROYAL BANK OF CANADA, as Second Lien
Agent for and on behalf of the Second Lien Secured
Parties
      By:   /s/ Susan Khokher        Name:   Susan Khokher        Title:  
Manager, Agency        Address for Notices:

Royal Bank of Canada, Agency Services Group
Royal Bank Plaza
200 Bay Street
12th Floor, South Tower
Toronto, Ontario M5J 2W7
Attn: Manager Agency
Facsimile: (416) 842-4023
     

Intercreditor Agreement

Signature Page 1



--------------------------------------------------------------------------------



 



          COLLATERAL AGENT:  ROYAL BANK OF CANADA, as Collateral Agent
      By:   /s/ Susan Khokher       Name:   Susan Khokher       Title:  
Manager, Agency       Address for Notices:

Royal Bank of Canada, Agency Services Group
Royal Bank Plaza
200 Bay Street
12th Floor, South Tower
Toronto, Ontario M5J 2W7
Attn: Manager Agency
Facsimile: (416) 842-4023
     

Intercreditor Agreement

Signature Page 2



--------------------------------------------------------------------------------



 



          BORROWER:  QUEST CHEROKEE, LLC, Borrower
      By:   /s/ Jerry D. Cash       Jerry D. Cash, President and        Chief
Executive Officer        Address for Notices:
Quest Cherokee, LLC
c/o Quest Energy Partners, L.P.
210 Park Avenue, Suite 2750
Oklahoma City, OK 73102
Attn: Chief Executive Officer
     

Intercreditor Agreement

Signature Page 3